OPPENHEIMER MAIN STREET SMALL- & MID-CAP FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. Reduction Reduction to Accumulatedto Accumulated Net Increase to Net Investment Realized Gain Paid-in Capital Income on Investments3 $1,324,294 $765,074 $559,220 3. $1,326,288, all of which was long-term capital gain, was distributed in connection with Fund share redemptions. OPPENHEIMER GLOBAL STRATEGIC INCOME FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. Reduction Reduction to Accumulatedto Accumulated Net Increase to Net Investment Realized Loss Paid-in Capital Income on Investments $13,763,668 $23,152,957 $9,389,289 OPPENHEIMER GLOBAL SECURITIES FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. IncreaseIncrease to Accumulatedto Accumulated Net Net InvestmentRealized Loss Income on Investments $6,202,870 $6,202,870 OPPENHEIMER CAPITAL APPRECIATION FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. IncreaseIncrease to Accumulatedto Accumulated Net Net InvestmentRealized Loss Income on Investments OPPENHEIMER CORE BOND FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. IncreaseIncrease to Accumulatedto Accumulated Net Net InvestmentRealized Loss Income on Investments $245,298 $245,298 OPPENHEIMER VALUE FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. IncreaseIncrease to Accumulatedto Accumulated Net Net InvestmentRealized Loss Income on Investments $2 $2 OPPENHEIMER MAIN STREET FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. Increase Increase to Accumulatedto Accumulated Net Increase to Net Investment Realized Loss Paid-in Capital Income on Investments $11,758,601 $5,637,828 $17,396,429 OPPENHEIMER MONEY FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. Increase Reduction to Accumulatedto Accumulated Net Increase to Net Investment Realized Gain Paid-in Capital Income on Investments $4,699 $1,773 $6,472 OPPENHEIMER BALANCED FUND/VA Net investment income (loss) and net realized gain (loss) may differ for financial statement and tax purposes. The character of dividends and distributions made during the fiscal year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or net realized gain was recorded by the Fund. Accordingly, the following amounts have been reclassified for December 31, 2012. Net assets of the Fund were unaffected by the reclassifications. Increase Increase to Accumulatedto Accumulated Net Increase to Net Investment Realized Loss Paid-in Capital Income on Investments $15,539,655 $265,833 $15,805,488
